Opinion by
Mr. Justice Elkin,
The answer to the question raised by this appeal de*359pends upon the construction of a will made March 18, 1842, and a codicil added four days later. It relates to the share of the residuary estate given by the testator to a daughter. The will and codicil were admitted to probate after the death of the testator which occurred about one month after their execution and administration followed in due course. The fund for distribution was derived from the proceeds of the sale of real estate under the direction contained in the residuary clause of the will. The testator died in 1842, his widow in 1857, and the daughter, Sophia M. Ash, the distribution of whose estate is in controversy here, in 1909. In 1859, the auditor appointed to audit and adjust the first and second accounts of the surviving testamentary trustees reported a distribution and awarded the share of Sophia M. Ash to the trustees to be held in trust for her as directed by the will and it was so held in trust up to the time of her death. It thus appears that the share of Sophia M. Ash given to her by the will of her father has been held in trust since the death of the testator in 1842, down to the death of the widow in 1857, and from that time to the present, in all a period of sixty-seven years, for the use and benefit of this daughter for whom it was created. Sophia M. Ash made a will giving her entire estate to two daughters, who now claim the corpus of the trust estate as legatees under the will of their mother. The other children of Sophia M. Ash, not beneficiaries under the will of their mother, claim that the fund thus held in trust was not an absolute estate in their mother, but that it passed under the will of James S. Duval, the original testator. The whole controversy therefore turns upon the question whether Sophia M. Ash took an absolute estate or only a life interest in the share set apart for her use under the residuary clause in the will of her father. The learned orphans’ court held that Sophia M. Ash only took a life interest in the share thus set apart for her use and that her children did not take through her but as devisees or legatees under the will of James S. *360Duval. While this was the conclusion of the court, a dissenting opinion was filed in support of the view that Sophia M. Ash took an absolute estate and had the right to dispose of the same by will. It must be conceded that the question is not free from difficulty and that different views may be entertained and supported under established rules of construction, depending of course upon the intention of the original testator as gathered from the four corners of his will. Under the circumstances the will and codicil must be treated as one instrument because four days after the execution of his will the testator by means of the codicil undertook to declare his intention and make clear his purpose with reference to every disposition of his property made in the original will. The codicil is longer than the will, and the declaration of intention about as involved as the will itself, so that no one can say with absolute certainty just what the testator meant. It is perfectly clear that as to the real estate specifically devised to his daughter, Sophia M. Ash, only a life interest was given. As to such real estate the testator in his codicil said, “It is my intention, and I so declare it, to give to the children of my daughter, Sophia M. Ash, the fee simple of the real estate therein devised to her, subject to the contingency, limitation and trusts therein mentioned.” If the fund for distribution had arisen from the sale of real estate which passed under clause nine of the will of course it would not be contended that Sophia M. Ash took an absolute estate when the testator had expressly declared that the fee simple title should vest in her children. It is argued for appellant that this provision does not relate to the residuary estate and that it is without significance in arriving at the intention of the testator with respect to the same. It is true it does not relate in terms to the share of the estate which passed under the residuary clause and it may be that it should have no controlling effect in the determination of the question here involved. It is apparent, however, that for some reason the testator did *361not give an absolute estate to this daughter but in every instance in which mention is made of her share it is coupled with the provision that it shall be held in trust for her. As to the residuary estate it is provided: “I also declare it to be my will in the event of the death of my wife Catherine that the portion of my remaining estate that may come to my daughter Sophia shall be held in trust for her by her already designated trustee.” Here then as to the residuary share it is expressly provided that it shall be held in trust for her by the same trustee designated to hold the trust estate specifically devised to this daughter under clause nine. In reading the whole will we cannot escape the conclusion that the testator did not intend to give this daughter an absolute estate but that his purpose was to give her the use and benefit of the share set apart for her during life and that at her death the corpus of the trust should pass to her children. While this intention is not so clear as to the residuary share, it does sufficiently appear by the express declaration of the testator to warrant the belief and justify the conclusion that he so intended it. He did provide that this residuary share should be held in trust and by the same trustee, and it seems but reasonable to hold that he intended the whole trust estate to be held in the same way, for the same purpose and with like incidents of use and ownership. This is what the court below held and we think properly so held. The testator created a trust to safeguard every gift to this daughter which suggests an intent not to give the fee, and while this is not conclusive it is a fact which taken in connection with other parts of the will has a strong bearing in arriving at a proper construction of that instrument. Again, all of the parties in interest up to the time of the death of Sophia M. Ash acted upon the theory that she only had a life interest in the trust estate. It has been held in trust for sixty-eight years and while this is in no sense conclusive it shows that the construction put upon the will by the auditor in 1859, when the share of Sophia M. *362Ash was awarded in trust for her use was accepted by her during the remaining years of her life as the proper interpretation of the will. If she took an absolute estate under the residuary clause she was entitled to receive the same at the death of her mother in 1857, but no such contention was then made nor was any such right asserted in the lifetime of the beneficiary. We therefore concur with the learned court below that Sophia M. Ash did not take an absolute estate under the residuary clause of her father’s will but had a life interest in the share thus set apart for her use and we put this upon the ground that the intention of the testator as gathered from the whole will indicates such a purpose.
Decree affirmed at cost of appellant.